DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.

Remarks
New claim 24 has been entered. 

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 recites “Illumination device” in line 1, which should be changed to “An illumination device”. 
Dependent claims 2-19, should change from “illumination device according to claim […]” to “The illumination device according to claim […]”. 
Claims 1, 2, 10-13, 17-19, and 21 recite “at least one electromagnetic radiation emitting unit” and/or “radiation emitting unit” interchangeably. These claims should adopt only of the above terminology to clarify that these two limitations are in fact the same. 
Claim 6 recites “two axis” which should be changed to “two axes” or “second axis”.
Claim 16 recites the limitation “a location or distance monitoring system” which should be changed to “a location monitoring system or a distance monitoring system”. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electromagnetic radiation emitting unit” in claim 1, “radiation emitting unit” of claim 1, “unit housing” in claim 10. 
The limitation “electromagnetic radiation emitting unit” is understood to be the illumination device having an electromagnetic source to generate electromagnetic radiation (paragraph 0016).
The “radiation emitting unit” is considered to be the structure as referenced by (10) in figures. 
The limitation “unit housing” is considered to be the housing of the radiation emitting unit (paragraph 0051).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the electromagnetic radiation sources” in line 5; it is unclear if this is the same as “at least one electromagnetic radiation source” provided in line 4 or not. In other words, it is unclear and indefinite whether this is singular or plural. It is recommended that claim 1 be amended to recite “the at least one electromagnetic radiation source”. 
Claim 2 recites the limitation “a plurality of radiation sources” in line 2. It is unclear and indefinite whether this is the same as the “at least one electromagnetic radiation source” “electromagnetic radiation sources” as recited in claim 1 or not. It is recommended that claim 2 should be changed to “wherein the at least one electromagnetic radiation source comprises a plurality of radiation sources.”
Dependent claims 4-9 are rejected for depending on rejected claim.
Claim 7 recites the limitation “radiation sources” in line 2; it is unclear and indefinite whether this is the same as “electromagnetic radiation sources” of claim 1 or “radiation sources” of claim 2 and whether these are the same or not.
Claim 11 recites “plurality of radiation sources”; it is unclear and indefinite whether this is the same as “electromagnetic radiation source” of claim 1 or not. 
claim 21 recites the limitation “an illumination device” in line 1. It is unclear and indefinite whether this is the same illumination device of claim 1 or not. 
Dependent claims 22-24 are rejected for depending on rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-15, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20030004499 granted to McDaniel.
Regarding claim 1, McDaniel discloses illumination device for photodynamic therapy (para 0067 “apparatus for the treatment of living cells or tissue using electromagnetic radiation produced by at least one optoelectronic device”), the illumination device comprising at least one electromagnetic radiation emitting unit (figs 3, 15A-C; para 0103 “an array of optoelectronic devices arranged into three panels”),  - the at least one electromagnetic radiation emitting unit comprising at least one electromagnetic radiation source (para 0072 “the array of LEDS is covered by a diffuser to produce smooth, even application of the electromagnetic radiation to the target skin or living tissue to be treated”; para 0086; and para 0103 “Each panel […] include many hundreds of LEDS or laser diodes”), - the electromagnetic radiation sources being configured to generate radiation for the irradiation of a region of an irradiation object in an illumination session (para 0072, 0075, 0083-0084 discussing various treatments) - wherein the irradiation object is to be arranged at a predetermined object location (fig. 30 “liquid crystal” is understood to provide a predetermined separation from the skin), - wherein the predetermined object location is arranged at a distance relative to a radiation output area of the radiation emitting unit through which the radiation generated by the at least one electromagnetic radiation source exits the radiation emitting unit during operation of the illumination device (fig. 16).  

Regarding claim 10, McDaniel discloses illumination device according to claim 1, wherein the radiation emitting unit comprises a unit housing which defines an outer edge of the radiation emitting unit (fig. 15A-C).

Regarding claim 11, McDaniel discloses illumination device according to claim 10, - wherein the radiation emitting unit comprises a plurality of radiation source carriers (figs 4, 15A-C; para 0103 “an array of optoelectronic devices arranged into three panels”), each radiation source carrier being provided with a plurality of radiation sources (para 0103 “Each panel […] include many hundreds of LEDS or laser diodes”)- wherein the radiation source carrier closest to the outer edge is oriented such that a main radiation direction of the radiation sources on this radiation source carrier is outwardly offset from a main radiation direction of the radiation sources on another radiation source carrier further away from the outer edge (fig. 1, showing the panels are provided to emit light at different angles).

Regarding claim 12, McDaniel discloses illumination device according to claim 1, wherein the radiation emitting unit comprises one continuous radiation source carrier common for all radiation sources of the radiation emitting unit (para 0072, “FIG. 2 shows an array of LEDs on a single panel”).

Regarding claim 13, McDaniel discloses illumination device according to claim 1, wherein the radiation emitting unit comprises a plurality of radiation source carriers (figs 4, 15A-C; para 0103 “an array of optoelectronic devices arranged into three panels”), each radiation source carrier being provided with a plurality of radiation sources(para 0103 “Each panel […] include many hundreds of LEDS or laser diodes”), at least two radiation source carriers being arranged angled relative to one another (fig. 1), wherein the radiation source carriers are - fixed in their relative position to one another or - movable relative to one another (para 0103 “The set of three panels shown in FIG. 15A are hinged to allow adjustment,”).  

Regarding claim 14, McDaniel discloses illumination device according to claim 1, - wherein the at least one radiation source is an optoelectronic component (para 0035 “an array of optoelectronic devices arranged into three panels”; 0067 “electromagnetic radiation produced by at least one optoelectronic device”), - wherein the emission spectrum of the optoelectronic component has a peak wavelength in one of the following ranges: 635 nm ± 4 nm, 542 nm ± 4 nm, 506 nm ± 4 nm (para 0012 “the preferred wavelength […] 635 nm”).  

Regarding claim 15, McDaniel discloses illumination device according to claim 1, wherein the illumination device comprises a plurality of radiation emitting units which are movably connected to one another (figs 4, 15A-C; para 0103 “an array of optoelectronic devices arranged into three panels”; para 0103 “The set of three panels shown in FIG. 15A are hinged to allow adjustment,”).  

Regarding claim 24, McDaniel discloses illumination device according to claim 1, - wherein the at least one radiation source is an optoelectronic component (para 0035 “an array of optoelectronic devices arranged into three panels”; 0067 “electromagnetic radiation produced by at least one optoelectronic device”), - wherein the emission spectrum of the optoelectronic component has a peak wavelength in one of the following ranges: 635 nm ± 4 nm, 542 nm ± 4 nm, 506 nm ± 4 nm, 420 nm ± 5 nm (para 0012 “the preferred wavelength […] 635 nm”).    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20030004499 granted to McDaniel in view of US Pat Pub No. 20130190845 granted to Liu et al. (hereinafter “Liu”).
Regarding claim 16, McDaniel discloses illumination device according to claim 1, but fails to disclose wherein the illumination device comprises a location or distance monitoring system , wherein the monitoring system is configured to monitor the location and/or the distance of the irradiation object from the radiation emitting unit and/or from the predetermined object location.  
Liu teaches a similar device to emit light suitable for dermatological treatment to a body part positioned in front of the front surface of the panel (para 0004). The device includes one or more proximity sensor to generate signal to a controller to allow for determining based whether the user is positioned in a treatment position relative to the treatment device (para 0008). This allows for the device to automatically switch from a first operational state and a second operational state in response to the one or more proximity sensors detecting that the user is positioned in a treatment position relative to the dermatological treatment device (para 0014). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of McDaniel with the teachings of Liu to provide distance monitoring system to monitor the position of the object relative to the device to provide the predictable result of automatically switching from a first operational state and a second operational state in response to the one or more proximity sensors detecting that the user is positioned in a treatment position relative to the dermatological treatment device.


Regarding claim 18, McDaniel as modified by Liu (hereinafter “modified McDaniel”) renders the illumination device according to claim 17 obvious as recited hereinabove, Liu teaching wherein the illumination device is configured to compensate for distance or location variations of the irradiation object from the respective radiation emitting unit and/or the predetermined object location in order to maintain a predetermined radiation dose during the illumination session (para 0093 discusses intensity control features designed to provide a desired pattern of light intensity emitted by panel, para 0098, para 0186, and para 0133 “adjusting the intensity of LED light treatment, adjusting the duration of a treatment session, locking the device”).  

Regarding claim 19, modified McDaniel renders the illumination device according to claim 16 obvious as recited hereinabove, Liu teaches wherein the monitoring system is configured to adjust the operation of the illumination device or to call for an adjustment of the operation of the illumination device by using one of, an arbitrary combination of or all of the following measures: - varying the distance between the respective radiation emitting unit and the irradiation object , - adjusting the radiation power emitted by the respective radiation emitting unit and/or - adjusting a duration of the illumination session (para 0133 “adjusting the intensity of LED light treatment, adjusting the duration of a treatment session, locking the device”).  

Regarding claim 21, McDaniel renders a method for operating an illumination device according to claim 1 (para 0067, method of using the device, see rejection of claim 1), but fails to disclose comprising the steps of: - providing a measurement signal which is indicative for a distance between the radiation emitting unit and the radiation object  - generating an operation signal as a function of the measurement signal, said operation signal being configured to cause the illumination device to adjust the operation of the illumination device or to call for an adjustment of the operation of the illumination device.
Liu teaches a similar device to emit light suitable for dermatological treatment to a body part positioned in front of the front surface of the panel (para 0004). Liu comprising the steps of: - providing a measurement signal which is indicative for a distance between the radiation emitting unit and the radiation object (para 0008 “receive proximity sensor signals from the one or more proximity sensors”) - generating an operation signal as a function of the measurement signal (para 0008 “based on the received proximity sensor signals, whether the user is positioned in a treatment position relative to the dermatological treatment device; and (e) automatically select between different states of operation based at least on […] whether the user is positioned in a treatment position relative to the dermatological treatment device”), said operation signal being configured to cause the illumination device to adjust the operation of the illumination device or to call for an adjustment of the operation of the illumination device (para 0008 “automatically select between different states of operation”).
This allows for the device to automatically switch from a first operational state and a second operational state in response to the one or more proximity sensors detecting that the user is positioned in a treatment position relative to the dermatological treatment device (para 0014). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of McDaniel with the teachings of Liu to provide distance monitoring system to monitor the position of the object relative to the device to provide the predictable result of automatically switching from a first operational state and a second operational state in response to the one or more proximity sensors detecting that the user is positioned in a treatment position relative to the dermatological treatment device.

Regarding claim 22, modified McDaniel renders obvious a computer program product comprising machine-readable instructions, which, when loaded and executed on a processor, are configured to cause the illumination device to execute the method of claim 21 (para 0069; see Liu in paragraph 0135).  

Regarding claim 23, modified McDaniel renders obvious a computer-readable medium having stored thereon the computer program product according to claim 22 (para 0069; see Liu in paragraph 0135).  


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20030004499 granted to McDaniel in view of US Pat Pub No. 20040068305A1 granted to Bansal et al. (hereinafter “Bansal”).
Regarding claim 2, McDaniel discloses illumination device according to claim 1, 
wherein the radiation emitting unit comprises a plurality of radiation sources arranged on a common radiation source carrier (fig. 1), but fails to disclose wherein an occupancy density of the radiation source carrier with radiation sources is smaller in a center region of the radiation source carrier than in peripheral regions of the radiation source carrier outside the center region.  
Bansal discloses a similar phototherapy system and device having a plurality of light sources for exposing a subject to light (para 0021, 0025). Bansal teaches that it is known to provide various non-uniform light source arrays to achieve the goal of even exposure on the subject’s skin (para 0025). This would include varying the density of light source distribution would vary throughout the array, such as with higher density in the periphery and a lower density in the center (para 0025). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of McDaniel with the teachings of Bansal to provide various non-uniform light source arrays to achieve the goal of even exposure on the subject’s skin. 

Regarding claim 3, McDaniel as modified by Bansal renders the illumination device according to claim 2 obvious as recited hereinabove, McDaniel discloses wherein the radiation sources-, are arranged in a one- or two-dimensional pattern on the radiation source carrier (figs 14 showing “one dimensional pattern).

Regarding claim 4, McDaniel as modified by Bansal renders the illumination device according to claim 3 obvious as recited hereinabove, Bansal teaches wherein the pattern is irregular (para 0025, figs 9a-d).  

Regarding claim 5, McDaniel as modified by Bansal renders the illumination device according to claim 2 obvious as recited hereinabove, McDaniel discloses wherein the radiation source carrier is an elongate carrier with a main direction of extension defining a longitudinal direction (figs 1-2; it is noted that “elongated carrier” is understood to mean that the carrier is elongated).

Regarding claim 6, McDaniel as modified by Bansal renders the illumination device according to claim 3 obvious as recited hereinabove, McDaniel discloses wherein the pattern is symmetrical relative to one axis or two axis, which are perpendicular (figs 1-2, assuming an axis drawn down the center; also see Bansal figs 8-9d; it is also noted that “one axis or two axis, which are perpendicular”).  

Regarding claim 7, McDaniel as modified by Bansal renders the illumination device according to claim 2 obvious as recited hereinabove, Bansal teaches wherein the radiation sources on the radiation source carrier , are grouped into a plurality of groups (figs 9a-9d, assuming an arbitrary grouping of the sources, see figure 9c below showing groups 1-3), wherein the radiation sources of each group are arranged in a regular group pattern (the patterns are understood to be regular), wherein at least two groups of the plurality of groups have different group patterns  (groups 1 and 2, groups 1 and 3 have different group pattern).  


    PNG
    media_image1.png
    339
    679
    media_image1.png
    Greyscale


Regarding claim 8, McDaniel as modified by Bansal renders the illumination device according to claim 7 obvious as recited hereinabove, Bansal teaches wherein at least two groups of the plurality of groups have the same group pattern  (groups 2 and 3 have the same pattern).  

Regarding claim 9, McDaniel as modified by Bansal renders the illumination device according to claim 8 obvious as recited hereinabove, Bansal teaches - wherein a first group with a first group pattern is arranged between a second group and a third group , when seen in plan view of the radiation source carrier - wherein the second and the third group have the same group pattern and the first group has a different group pattern  (figs 9a-9d, assuming an arbitrary grouping of the sources).  

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20030004499 granted to McDaniel in view of US Pat Pub No. 20130190845 granted to Liu et al. (hereinafter “Liu”) as applied to claims 16, 18-19, and 21-23 above, and further in view of US Pat Pub No. 20040068305 granted to Bansal et al. (hereinafter “Bansal”).
Regarding claim 17, McDaniel as modified by Liu renders the illumination device according to claim 16 obvious as recited hereinabove, wherein - the radiation emitting unit comprises a plurality of radiation sources arranged on a common radiation source carrier (para 0072, “FIG. 2 shows an array of LEDs on a single panel”).
Liu teaches - the monitoring system comprises a distance sensor arranged on the radiation source carrier of the at least one radiation emitting unit (fig. 10, para 0120 “includes one or more facial proximity sensors 80”), the distance sensor is located offset of a geometric center of the radiation source carrier when viewed in plan view (fig. 10, para 0120 “includes one or more facial proximity sensors 80”).  This allows for the device to automatically switch from a first operational state and a second operational state in response to the one or more proximity sensors detecting that the user is positioned in a treatment position relative to the dermatological treatment device (para 0014). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of McDaniel with the teachings of Liu to provide distance monitoring system to monitor the position of the object relative to the device to provide the predictable result of automatically switching from a first operational state and a second operational state in response to the one or more proximity sensors detecting that the user is positioned in a treatment position relative to the dermatological treatment device.

McDaniel as modified by Liu render the limitation above obvious as recited hereinabove but fails to disclose having an occupancy density of the radiation source carrier with radiation sources is smaller in a center region of the radiation source carrier than in peripheral regions of the radiation source carrier outside the center region. 
Bansal discloses a similar phototherapy system and device having a plurality of light sources for exposing a subject to light (para 0021, 0025). Bansal teaches that it is known to provide various non-uniform light source arrays to achieve the goal of even exposure on the subject’s skin (para 0025). This would include varying the density of light source distribution would vary throughout the array, such as with higher density in the periphery and a lower density in the center (para 0025). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of McDaniel with the teachings of Bansal to provide various non-uniform light source arrays to achieve the goal of even exposure on the subject’s skin. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792